United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                             May 10, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                             No. 04-30561
                           Summary Calendar


                           TISHA C. LENSEY,

                                                   Plaintiff-Appellant,

                                   versus

CITY OF SHREVEPORT; JAMES N. ROBERTS, JR., Individually & In His
                  Capacity as Chief of Police,

                                                   Defendants-Appellees.


           Appeal from the United States District Court
               for the Western District of Louisiana
                           (5:02-CV-173)




Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Officer Tisha Lensey appeals, pro se, the adverse judgment for

her sexual and racial discrimination claims against the City of

Shreveport and James Roberts, the City’s former Chief of Police.

Officer Lensey contends the district court erroneously: denied her

motion   for   judgment   as   a   matter   of   law   (JMOL);    failed     to

differentiate in the jury instructions between damages for pain,

suffering, and embarrassment and those for mental distress; and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denied her motion under FED. R. CIV. P. 37 for default judgment

against Chief Roberts.

      In December 2000, Officer Lensey, a black female patrol

officer     with    the     City’s        Police          Department,       was     placed   on

administrative leave pending an investigation by the Department’s

Internal Affairs Bureau (IAB) into her off-duty arrest by the

Bossier City police for interfering with an investigation. The IAB

report concluded Officer Lensey had violated the Department’s

regulations      for      conduct    unbecoming            an     officer    and     abuse   of

position.     After reviewing the IAB report, Assistant Chief of

Police Jim Herring, Officer Lensey’s direct superior, submitted a

memorandum     to        Chief    Roberts           recommending          Officer     Lensey’s

employment    be     terminated.               After      holding    a     pre-disciplinary

conference    and        reviewing       the    IAB       report    and    Assistant     Chief

Herring’s recommendation, Chief Roberts terminated Officer Lensey’s

employment.        Chief Roberts found: Officer Lensey’s uncooperative

and   disrespectful         attitude       towards          the    Bossier        City   Police

Department during its investigation and her arrest reflected poorly

on the Shreveport Police Department; and Officer Lensey had abused

her   position      to    obtain     a    copy       of    the    Bossier    Police      report

detailing    the       incident      and       her     arrest.        (Officer        Lensey’s

employment has since been reinstated, with back-pay, pursuant to a

separate state-court action. See Lensey v. City of Shreveport Mun.




                                                2
Fire and Police Civil Serv. Bd., 839 So. 2d 1032 (La. Ct. App.

2003)).

     Officer Lensey filed this action in district court against the

City and Chief Roberts, seeking compensatory damages for pain and

suffering and punitive damages for violations of 42 U.S.C. § 1981

and Louisiana statute.        Officer Lensey claimed:       while working at

the Department, she was unlawfully discriminated against on the

basis of sex and race and in retaliation for a discrimination

compliant she had filed; and she was unlawfully terminated because

of her race and her sex.        Officer Lensey’s pre-termination claims

were dismissed on summary judgment; a two-day jury trial was held

on her termination claims.         (Officer Lensey was represented by

counsel in district court.)

     At the beginning of trial, Officer Lensey moved under FED. R.

CIV. P. 37 for a default judgment against Chief Roberts.                     She

claimed Chief Roberts lied when deposed by stating that another

City police officer, a white male who had been arrested while off-

duty, had cooperated with the police during his arrest.               Several

days before trial, Chief Roberts amended his deposition, clarifying

that he had not reviewed the police officer’s file before being

deposed    and   had   been   mistaken:    the   police     officer   had    not

cooperated during arrest. After both parties submitted briefs, the

district   court   ordered     Chief   Roberts   to   pay    attorney’s     fees




                                       3
incurred by Officer Lensey in making her Rule 37 motion, but did

not enter default judgment against him.

     At the close of Officer Lensey’s evidence, Chief Roberts moved

for JMOL pursuant to FED. R. CIV. P. 50 on the claims against him in

his individual capacity, contending no individual liability could

attach because he was not Officer Lensey’s employer for § 1981

purposes.    The motion was granted; Officer Lensey does not appeal

this ruling.

     At the conclusion of the City’s evidence, Officer Lensey moved

for JMOL.    The district court took the motion under advisement and

submitted the case to the jury, which rendered a verdict in favor

of the City.    Judgment against Officer Lensey was entered on 18 May

2004.     She did not renew her JMOL motion post-trial and filed a

notice of appeal on 8 June 2004.

     Officer Lensey first contends the district court erred in

denying her JMOL motion because there was sufficient evidence to

support a judgment in her favor.       The City replies Officer Lensey

may not appeal the denial of this motion, even though taken under

advisement, because she failed to renew it post-verdict.           We

assume, arguendo, that such failure does not preclude our review.

A JMOL-denial is reviewed de novo.     E.g., Bellows v. Amoco Oil Co.,

118 F.3d 268, 273 (5th Cir. 1997), cert. denied, 522 U.S. 1068

(1998).     Such denial must be affirmed unless “there is no legally

sufficient evidentiary basis for a reasonable jury[’s]” verdict.


                                   4
FED. R. CIV. P. 50(a)(1); e.g., Lane v. R.A. Sims, Jr., Inc., 241

F.3d 439, 445 (5th Cir. 2001).   Officer Lensey does not describe

how, contrary to the jury’s finding, she satisfies this standard.

     Although Officer Lensey listed the jury instructions as being

an issue, she fails to address this issue in the body of her brief.

Therefore, any jury instruction issue is waived. See United States

v. Thames, 214 F.3d 608, 611 n.3 (5th Cir. 2000); see also FED. R.

APP. P. 28(a)(9)(A).

     Finally, Officer Lensey contends the district court erred in

denying her Rule 37 motion for default judgment against Chief

Roberts for his conduct during discovery.      Denial of a Rule 37

motion is reviewed for abuse of discretion.    E.g., Tollett v. City

of Kemah, 285 F.3d 357, 363 (5th Cir.), cert. denied, 537 U.S. 883

(2002). Officer Lensey fails to demonstrate how the district court

abused its discretion by awarding reasonable sanctions against

Chief Roberts instead of a default judgment.

                                                        AFFIRMED




                                 5